NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 30 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   17-30194

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00044-SPW-1

 v.
                                                MEMORANDUM*
STEVEN NEIL HOPPER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted August 27, 2018**
                              Seattle, Washington

Before:       HAWKINS, McKEOWN, and W. FLETCHER, Circuit Judges.

      Steven Neil Hopper challenges the 70-month sentence imposed following his

guilty-plea conviction for being a felon in possession of firearms and ammunition,

in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291,

and affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hopper argues that it was error to apply the four-level enhancement under

U.S.S.G. § 2K2.1(b)(1)(B) because he did not possess eight or more firearms. The

government sought to prove that, in addition to the two firearms underlying his

conviction, Hopper constructively possessed six other firearms, which he offered to

sell to a special agent, who was working undercover. Although Hopper contended

that the firearms belonged to another individual and he never actually intended to

sell them to the undercover agent, Hopper did not dispute the existence of the

firearms themselves before the district court. The description of the firearms that

Hopper gave the undercover agent was consistent with the description Hopper had

given to another confidential source to whom he had also offered to sell the firearms.

And, Hopper was found with ammunition matching several of the described

firearms.

      Reviewing for clear error, see United States v. Nungaray, 697 F.3d 1114, 1116

(9th Cir. 2012), these facts support a finding that Hopper had “knowledge of the

[firearms] and the power and intent to exercise control over them.” See United States

v. Vasquez, 654 F.3d 880, 885 (9th Cir. 2011); see also Nungaray, 697 F.3d at 1116–

17 (affirming finding of constructive possession where defendant initiated contact

with buyer, negotiated price, directed delivery and sale location, and took payment

for firearms).




                                          2                                   17-30194
      Nor did due process preclude reliance on testimony regarding the confidential

source’s statements or further examination of Special Agent Cook and Officer

Feuerstein during the sentencing hearing. The district court had discretion to rely

on hearsay evidence and examine witnesses in connection with sentencing. See

United States v. Vanderwerfhorst, 576 F.3d 929, 935 (9th Cir. 2009) (“[T]he district

court may consider a wide variety of information at sentencing that could not

otherwise be considered at trial and is not bound by the rules of evidence.” (internal

citations omitted)); United States v. Alfaro, 336 F.3d 876, 883 (9th Cir. 2003)

(explaining district court may call and examine witnesses). Hopper has not shown

that the confidential source’s statements lacked any indicia of reliability, see United

States v. Petty, 982 F.2d 1365, 1369 (9th Cir. 1993), or that the district court failed

to remain impartial and disinterested, see Alfaro, 336 F.3d at 883–84.

      AFFIRMED.




                                          3                                    17-30194